Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer electronically filed on 08/04/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US patent 10,399,364 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowance 
Claims 1, 2, 5-8, 11-14 are allowed over the prior art of record. 
Reasons for Allowance	 
The following is an examiner’s statement of reasons for allowance: the primary reason for allowance is the inclusion of particularly the limitation of an intermediate unit including medium transportation path provided with a plurality of inversion paths, wherein the drying unit is provided in an inversion path of the inversion paths, and wherein the drying unit is driven according to the printing data. This invention suppresses stacking failure which occurs due to the curling of the medium, and suppresses alignment failure of the medium. It is these limitations, in combination with the rest of the limitations as claimed, that have not been taught, found or suggested by prior art of record. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Contact information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK D LEGESSE whose telephone number is (571)270-1615.  The examiner can normally be reached on General Schedule 9:00 am- 5:00 pm, IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HENOK D LEGESSE/Primary Examiner, Art Unit 2853